DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15642487, filed on 7/6/2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/24/2021 and 10/26/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldenburg (20180024329) hereafter Goldenburg in view Yu (10310290) hereafter Yu.
 	Regarding claim 1, Goldenburg discloses a lens driving module, comprising: a base (shown in fig. 2a, 3a, and 4a); a frame fixedly connected to the base (fig. 2A); a holder (214) configured to connect an optical lens (204), wherein the holder is movable relative to the base (5E, par. [0014]); a reflecting element (208) configured to reflect light from a light incident direction to a first direction (par. [0069]), wherein the first direction is perpendicular to the light incident direction, and the first direction is parallel to an optical axis of the optical lens; a first electromagnetic driving assembly (1022b and 1024b) configured to force the holder to move along the first direction relative to the base (fig. 2A, 5, par. [0014][0069][0102]); a plurality of recesses formed on the base and arranged along the first direction (fig. 2A, 5, par. [0014][0069][0102]) but does not specifically disclose the rolling elements.
 	Yu teaches in fig. 25 that in a camera system having auto-focus that it is desirable to
have rolling element (337) movably connected to the holder (321) and the base (331) for the
purpose of effectively moving the lens module with a reduced amount of friction.
 	Therefore, it would have been obvious to a person having ordinary skill in the art before
the effective filing date to have the system of Goldenburg as modified by Yu to include a rolling
element movably connected to the holder and the base since Yu teaches that in a camera system having auto-focus that it is desirable to have rolling element movably connected to the
holder and the base for the purpose of effectively moving the lens module with a reduced
amount of friction.
 	Regarding claim 2, Goldenberg and Yu discloses as set forth above and Goldenberg further discloses the lens driving module as claimed in claim 1, wherein the recesses are formed on a top surface of the base, and the top surface is parallel to the optical axis (fig. 2A, 5, par. [0014][0069][0102]).
Allowable Subject Matter
Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
 	Regarding claim 3 (and its dependents), the prior art does not disclose the claimed lens driving module specifically including as the distinguishing features in combination with the other limitations the claimed “wherein each of the recesses has an elongated structure extending along a direction that is parallel to the optical axis.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JONES whose telephone number is (571)270-1278. The examiner can normally be reached 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C. JONES/Primary Examiner, Art Unit 2872